OFFICE OFTHEATT'ORNEY                           GENERALOFTEXAG
                                             AUSTIN




Hon. Willlka             w. Allen
County        Attorney
Lavaoa        county
Relletteville,              Texee
Dear Slrr




                 Tour       rsqusst      f                                been    reoelved
and   oardally            aon~ldsr6d
froaipaw l@ttek+
               of requ



                                                      Ln aWuntg                 where
                                                            km te,e ryatem,
                                                           r aeae 'in Justloo
                                                           4 fins         18    not
                                                           ndant     is        allowed
                                                       4 of        the   Psaos    to
                                                           ma0      6048    not
                                                u nealy          elsoted      dust104
                                         ha follarriag   you             iarsuse    copa-
                                         etrnt%ant   is placed bind jail
                                         out hif3 ilne anll oortr     of
                                      stion hors preaeatsd     is, ta
                                    of the Puaoe h04s the Qounty
                                    fee of $S2q50, the Jwtias         of
                                whom the        plea       af    guilty         was   made
         or    to the
                    new fu,stlor  of the Pee06 who issued
         the aommitmsnt and had the defendant      placed
         in jaikl   ~oculd It malce any dfffarenae    if the
         tirst,fusti44              of the     Pea04       had     aol.hctecl          a
         portl.on      af    the     fine     and    eosta?

                  *Art.      1038 of the            code    of Criminal               Woos-
Hon. William         Vi.   Allen,   Pnge 2


         dure provides    that $2.50 shall       be paid by
         the county to the Justice         cf the Peace,     for
         esoh ariminal    aotion    tried   and finally     dis-
         posed of before him. This is the only arti-
         ole applioable     to this ease, and it leaves
         the situation     of a trial     unde: the first
         Justioe    of the Fr~noe and a final      disposition
         of the ceae under the new Justice           of the
         Peaoe."
                Artlole 1052,        lode    of   :rim:~nal    Prooedure        of
Texes,      reads 8s follows
                 "Three. Dollars         shall     be paid by the
         oounty?.Co the CouAty.Judge,                or Judge of the
         Court at Law, &Ad Two Collnrs                  and fifty
         cents shall        be pa!d b: the oounty to the
         Justice      of the Feaoe,         for eaoh orl.:nlnal
         aotion     tried     and finally        disposed      of before
         him.     Provided,        hcwever,      that in all OOUA-
         ties    having a population             of 20,.;00 or less,
         the Justios        of the Peace shall            reoelve    a
         trial    fee of Three Dollars.                Such Judge or
         Justice      shall     present     to the Commissioners'
         Court OS his oounty at a regular                    term there-
         of, a written          aooount opsoifying           each or?min-
         al a&ion         in whloh he claims           such fee, certi-
         fied by euoh Judge or Justioe                  to be oorrect,
         and tied with the CoUnty Clerk.                     The Com-
         missioners'        Court shall         approve     such aOOOUAt
         ror auoh amount aa they ffnd to be oorreot,
         and order a draft            to be issued         upon the Ccunty
         Treasurer        in favor of suoh Judge or Justice
         for the amount so approved.                   Provided     the
         Commisalonere~          Court shall        not pay any acoount
         or trial       feee;ln     any oaae tried          and in whloh
         an eoquittal         is had unless         the State      of Texas
         was repreaentod           in the trial        of aald oause
         by thecounty           Attorney,       or his aasistaAt,
         Criminal       Distriot      Attorney      or his assistant,
         and the oertlfioata             of said Attorney          1s attsoh-
         ed to said aocount             oertlfylng       tc the fact that
          said oause was tried,              and the State        Of Texas
         was represented,            snd that in his judgment
         there    was auffiaient           evidence      iA said OaUEe
          to demand a trial           of same.*
Hon. William     W. Allen,     Page    3


              Opinion No. O-616 of this department,              holds
that Article      1052, Code Of Criminal         Prooedure    of Texas,
as amended, profldea        that the Suatioe        of the Peaoe shall
reoeive    $2.60 In all oounties        having a population         of
20,000 inhabitants        or leas for eaoh orlmlnal          aotion    tried
and finally      disposed    of berore   him, euoh rees to be paid
by the oounty when such olaime are filed                In oompllanoe       with
Artlole    1052, Code of Criminal        Prooedure,       and that it ia
lmmaterl~l     whether the defendant        who is oonvloted        in suoh
oriminal    aotlon    paye hia fine and ooats or works his fine
and ooata out on the oounty farm, pub110 roads or other
publfo works of the oounty,           or satierie&.auoh       rfne and
ooets by staying        in jail  a suftloient       length   or time
to dlsoharge      his rlne and costs.
             Opinion No. O-1759 ot this department         holds
that   the justioe   of the peaoe’a   right   to oompenaation
does not depend upon the oolleotion         or enforoement     of
the judgment but rather      on the rendition     of his rinal    or-
der and that therefore,      the oounty auditor      oannot legally
withhold   the juatloe’n   fees on oases that are appealed
to oounty oourt and pay suoh fees only upon disposition
of the oaae8 by the oounty oourt.
          We enolose  herewith  oopiee                 of opinion6      Nos.
O-616 and O-1759 of thle department.
              You are reepeotfully        advlsed    that it i8 the
opinion    of this department      that under your etatement           of
faote   submitted    to us, the justfoe         of the peaoe who took
the plea of guilty      would’be     entitled     to the trial     fee
and that: it would be immaterial            aa to whether      or not the
rlrst   juetioe   of the peaoe had oolleotad            a portion    of the
tine and oosts.
                                           Yours    very   truly
                                  A’ITOHNEX‘GENERALOF TEXAS
                                  By       ~.“’
                                                      wm’“i
                                                        . . Fanning
                                                            Assietant
WJF:AW
PrCLOSURE

APP’2OVEDFEB 23,        1840
                                                  Approved
/a/ Gerald 0. Mann                                Opinion Committee
ATTORNEYGENERAL OF TEXAS                          By B.W.B.; Chairman